DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Juan (US 8,985,610).  Juan discloses:
With regard to claim 1 - A suspension system for a wheel of a vehicle, the system comprising: 
a sub-frame (see rectangular structure in Fig. 1); 
a wheel interface 430 having a wheel interface axis 435 which is an axis about which a wheel rotates when connected to the wheel interface; 
a first arm 410 and a second arm 420 connected to the wheel interface and rotatable with respect to the wheel interface about a first axis 436 and a second axis 438, respectively, and connected to the sub-frame and rotatable with respect to the sub-frame about a third axis 416 and a fourth axis 426, respectively, wherein the first axis, the second axis, the third axis and the fourth axis are substantially parallel to the wheel interface axis; and 
a damping and springing means 442 positioned within a volume between (i) the first arm and the second arm, and between (ii) an axis being perpendicular to and extending between the first axis 436 and the second axis 438 and an axis being perpendicular to and extending between the third axis 416 and the fourth axis 426 (see Fig. 1).

With regard to claim 2 - wherein the damping and springing means 442 is connected between the first arm 410 and the second arm 420.

With regard to claim 3 - wherein the damping and springing means is connected between (i) the first arm 410 and (ii) the wheel interface 430.

With regard to claim 4 - wherein the damping and springing means is connected between (i) the second arm 420 and (ii) the sub-frame.

With regard to claim 5 - wherein the first arm and the second arm are connected to the wheel interface at their respective first ends and to the sub-frame at their respective second ends.  As there has been no previous structural designation over where the first and second ends of the arms are disposed, the structure of Juan accommodates this limitation.

With regard to claim 11 - wherein the third axis 416 and the fourth axis 426 are in front of the wheel interface axis along an axis that is alignable with a vehicle longitudinal axis extending from a rear end towards a front end of a vehicle.

Claim(s) 1, 2, 5, and 7-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Igarashi et al (US 7,730,988).  Igarashi discloses:
With regard to claim 1 - A suspension system for a wheel of a vehicle, the system comprising: 
a sub-frame 21; 
a wheel interface 32 having a wheel interface axis 35 which is an axis about which a wheel rotates when connected to the wheel interface; 
a first arm 41 and a second arm 42 connected to the wheel interface and rotatable with respect to the wheel interface about a first axis 44 and a second axis 46, respectively, and connected to the sub-frame and rotatable with respect to the sub-frame about a third axis 60 and a fourth axis 70, respectively, wherein the first axis, the second axis, the third axis and the fourth axis are substantially parallel to the wheel interface axis; and 
a damping and springing means 50 positioned within a volume between (i) the first arm and the second arm, and between (ii) an axis being perpendicular to and extending between the first axis 44 and the second axis 46 and an axis being perpendicular to and extending between the third axis 60 and the fourth axis 70.

With regard to claim 2 - wherein the damping and springing means 50 is connected between the first arm 41 and the second arm 42.

With regard to claim 5 - wherein the first arm and the second arm are connected to the wheel interface at their respective first ends and to the sub-frame at their respective second ends.  

With regard to claim 7 - wherein the second arm 42 is curved along its respective longitudinal dimension (see Fig. 2).

With regard to claim 8 - wherein the first arm 41 comprising an arm aperture 64, and wherein at least a portion of the damping and springing means 50 is movable within the arm aperture thereof (see Fig. 2).

With regard to claim 9 - wherein the arm aperture is at one of ends of the respective arm 41.

With regard to claim 10 - wherein the first axis 44 and the second axis 46 are in front of the wheel interface axis 35 along an axis that is alignable with a vehicle longitudinal axis extending from a rear end towards a front end of a vehicle.

With regard to claim 11 - wherein the third axis 60 and the fourth axis 70 are in front of the wheel interface axis along an axis that is alignable with a vehicle longitudinal axis extending from a rear end towards a front end of a vehicle.

Claim(s) 1, 2, 5, 6, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takenaka (US 7,770,677).  Takenaka discloses:
With regard to claim 1 - A suspension system for a wheel of a vehicle, the system comprising: 
a sub-frame 90; 
a wheel interface 70 having a wheel interface axis which is an axis about which a wheel rotates when connected to the wheel interface; 
a first arm R1 and a second arm R2 connected to the wheel interface and rotatable with respect to the wheel interface about a first axis 721a and a second axis 722b, respectively, and connected to the sub-frame and rotatable with respect to the sub-frame about a third axis 921a and a fourth axis 922b, respectively, wherein the first axis, the second axis, the third axis and the fourth axis are substantially parallel to the wheel interface axis; and 
a damping and springing means 52 positioned within a volume between (i) the first arm and the second arm, and between (ii) an axis being perpendicular to and extending between the first axis  and the second axis 46 and an axis being perpendicular to and extending between the third axis 60 and the fourth axis (see Fig. 4).

With regard to claim 2 - wherein the damping and springing means 52 is connected between the first arm R1 and the second arm R2.

With regard to claim 5 - wherein the first arm and the second arm are connected to the wheel interface 70 at their respective first ends and to the sub-frame 90 at their respective second ends.  

With regard to claim 6 - wherein the wheel interface 70 is shaped to provide one of a positive camber angle and a negative camber angle (“According to the eighth embodiment, the camber angle of the tire/wheel assembly 10 can be changed by a desired amount when the tire/wheel assembly 20 jounces/rebounds, by appropriately setting the non-parallel and non-coplanar relationship between the line extending in the axial direction of the sliding shaft member 726 and the line connecting the two connection portions at which the sliding member 60 is connected to the arm 90.” – Column 24, lines 40-47).

With regard to claim 8 - wherein the first arm R1 comprising an arm aperture, and wherein at least a portion of the damping and springing means 52 is movable within the arm aperture thereof (see Fig. 1).

Claim(s) 1, 2, 5, 10, and 12-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Raffaelli (WO2018/104906, represented by US 11,046,134).  Figs. 6a-7 of Raffaelli discloses:
With regard to claim 1 - A suspension system for a wheel of a vehicle, the system comprising: 
a sub-frame 8; 
a wheel interface 3 having a wheel interface axis which is an axis about which a wheel rotates when connected to the wheel interface; 
a first arm 12 and a second arm 9 connected to the wheel interface and rotatable with respect to the wheel interface about a first axis 12b and a second axis 9b, respectively, and connected to the sub-frame and rotatable with respect to the sub-frame about a third axis 12a and a fourth axis 9a, respectively, wherein the first axis, the second axis, the third axis and the fourth axis are substantially parallel to the wheel interface axis; and 
a damping and springing means 7 positioned within a volume between (i) the first arm and the second arm, and between (ii) an axis being perpendicular to and extending between the first axis  and the second axis and an axis being perpendicular to and extending between the third axis and the fourth axis (see Fig. 7).

With regard to claim 2 - wherein the damping and springing means 52 is connected between the first arm 12 and the second arm 9.

With regard to claim 5 - wherein the first arm and the second arm are connected to the wheel interface 3 at their respective first ends and to the sub-frame 90 at their respective second ends.  

With regard to claim 10 - wherein the first axis 12b and the second axis 9b are in front of the wheel interface axis along an axis that is alignable with a vehicle longitudinal axis extending from a rear end towards a front end of a vehicle.

With regard to claim 12 - wherein the first arm 12 and the second arm 9 are rotatable with respect to the sub-frame about a steering axis S-S.

With regard to claim 13 - wherein the steering axis is substantially perpendicular to the wheel interface axis.

With regard to claim 14 - wherein the steering axis S-S is inclined with respect to an axis that is perpendicular to the wheel interface axis.

With regard to claim 15 - wherein the damping and springing means 52 has a linear motion axis which is inclined with respect to the steering axis (see Figs. 6a and 6b).

With regard to claim 16 - comprising a joint unit 12a to connect the first arm to the sub- frame, the joint unit comprising a first straight pivot 176 having an axis that coincides with the third axis and a second straight pivot having an axis that coincides with the steering axis.

With regard to claim 17 - further comprising a steering arm 301 connectable to a steering actuator.

With regard to claim 18 - wherein the steering arm is connected to the joint unit via support arm 8.

With regard to claim 19 - A vehicle comprising two or more suspension systems each according to claim 1 (see Fig. 2a).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY WILHELM whose telephone number is (571)272-6980. The examiner can normally be reached Monday-Friday 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY WILHELM/Examiner, Art Unit 3616                                                                                                                                                                                                        September 21, 2022